DETAILED ACTION
	Claims 1-13 are pending. Claim 1 has been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “range of from”, the word “of” should be omitted. Claim 1 also recites “up to 15 C atoms” and “up to 7 C atoms”. However, the term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974) MPEP 2173.05(c). Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wittek et al. (EP2982730) in view of Junge et al. (U.S. 2017/0002269).
Wittek et al. teaches liquid crystalline media for high-frequency technology, in particular phase shifters and microwave array antennas [abstract] (claims 8-12) such as the following Example 1:

    PNG
    media_image1.png
    416
    375
    media_image1.png
    Greyscale
[page 67] wherein compound PGU-3-S is equivalent to formula I of instant claim 1, specifically formula I-3 of instant claim 4 when R1 is an unfluorinated alkyl having 3 C atoms, L1 is H, A12 is 
    PNG
    media_image2.png
    92
    81
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    87
    88
    media_image3.png
    Greyscale
 when each RL is H. Compounds PTG-3-S and PTG-5-S are equivalent to formula II of instant claim 1, specifically formula II-2 of instant claim 5 when R2 is an unfluorinated alkyl having 3 or 5 C atoms respectively, A21 is 
    PNG
    media_image4.png
    96
    90
    media_image4.png
    Greyscale
 when each RL is H, and A22 is 
    PNG
    media_image2.png
    92
    81
    media_image2.png
    Greyscale
 when each RL is H. Compound PTU-3-S is also equivalent to formula II of instant claim 1, specifically formula II-2 of instant claim 5 when R2 is an unfluorinated alkyl having 3 C atoms, A21 is 
    PNG
    media_image4.png
    96
    90
    media_image4.png
    Greyscale
 when each RL is H, and A22 is 
    PNG
    media_image3.png
    87
    88
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    92
    81
    media_image2.png
    Greyscale
 when each RL is H. Compounds PVG-3-S, PVG-4-S, and PVG-5-S are also equivalent to formula II of instant claim 1, specifically formula II-2 of instant claim 5 when R2 is an unfluorinated alkyl having 3, 4, or 5 C atoms respectively, A21 is 
    PNG
    media_image4.png
    96
    90
    media_image4.png
    Greyscale
 when each RL is H, and A22 is 
    PNG
    media_image2.png
    92
    81
    media_image2.png
    Greyscale
 when each RL is H. Compounds PPTU-4-S and PPTU-5-S are equivalent to formula III of instant claim 1, specifically formula III-1 of instant claim 6 when R3 in an unfluorinated alkyl having 4 or 5 C atoms respectively, A31 and A32 are 
    PNG
    media_image4.png
    96
    90
    media_image4.png
    Greyscale
 when each RL is H, and A33 is 
    PNG
    media_image5.png
    88
    88
    media_image5.png
    Greyscale
 when each RL is H. Wittek et al. also teaches the liquid-crystal media in accordance with the present invention may comprise further additives and chiral dopants (claim 7) in the usual concentrations. The total concentration of these further constituents is in the range from 0.1% to 6%, based on the mixture as a whole. The concentrations of the individual compounds used are each preferably in the range from 0.1% to 3% [page 47] wherein the additives include stabilizers [page 60] (claim 3) thus the total concentration of compounds of formula I, II, and III is from 90% to 99% (claim 1). Wittek et al. does not teach a compound of formula D.
	However, Junge et al. teaches a liquid-crystalline medium comprising one or more compounds of formula I, preferably in the range from 1 ppm to 25,000 ppm (.001 to 2.5% by weight) [0017] (claim 3) wherein preferred embodiments of formula I are the following formulae I-1-1 and I-2-1:

    PNG
    media_image6.png
    144
    299
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    155
    322
    media_image7.png
    Greyscale
[0056] in which n preferably denotes 3 [0058] which are equivalent to formula D of instant claim 1, specifically formulae D-1 and D-2 respectively of instant claim 2 when R1A is alkyl having 3 C atoms. Junge et al. also teaches it is possible to achieve liquid-crystalline media having a suitably high Δε, a suitable phase range and suitable Δn which do not have the disadvantages of the materials from the prior art, or at least only do so to a significantly reduced extent [0014] and the compounds of the formula I are eminently suitable as stabilisers in liquid-crystal mixtures. In particular, they provide very efficient heat stabilisation of such mixtures. In contrast to these compounds, compounds known to date which provide good heat stabilisation result in a more or less considerable decrease in the "voltage holding ratio" (VHR or merely HR for short) on UV exposure. In comparison, the compounds of the formula I exhibit a significant improvement. Although the HR of the mixtures after UV exposure frequently still decreases, this decrease in the HR on UV exposure is, however, significantly reduced compared to that which occurs in the case of the materials known to date [0050]. Therefore, it would have been obvious to one of claim 13).
Response to Arguments
	Due to the amendment filed December 22, 2020 of instant claim 1, the 103 rejection over Lussem in view of Junge has been withdrawn. Applicant’s arguments with regard to this rejection have been considered but are moot due to the amendment of instant claim 1. However, Junge is still being used as prior art because it continues to teach the compound of formula D.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722